'HE COURT.
Epitomized Opinion
is action originated in the Common Pleas t of Franklin county and was brought to enjoin conducting of an undertaking business in an exclusive residential district of Columbus. The Court of Appeals recently held, under the authority of 75 OS .406, that this is not a nuisance per se. This case is now presented on a motion for a new trial and the applicability of the Supreme Court decisions have been challenged. In adhering to the former decision, dissolving the injunction, the Court of Appeals held:
1. The Supreme Court specifically decided in the Kobler case, 75 OS. 278; that an undertaking parlor in an exclusive residential district is not a nuisance per se.
2. “While we defer to the doctrines established by the Supreme Court in reported cases, yet we feel at liberty to say that if it were not for the Kobler case we would be strongly inclined to adopt a more liberal doctrine in cases where businesses, more or loss inconsistent, are brought into residential dist) icts, but we do not feel at liberty to change the doctrine of the Kobler case — if any is made it should be mfide by the Supreme Court, but in order to maintain the status until the case can be presented to the Supreme Court, the judgment dissolving the injunction shall be suspended for thirty days.”